EXHIBIT 12 COMPUTATION OF RATIOS (UNAUDITED) Our consolidated ratios of earnings to fixed charges and earnings to combined fixed charges and preference dividends for each of the fiscal years ended December 31, 2013, 2012, 2011, 2010 and 2009 are as follows: For the Year Ended December 31, (Amounts in thousands) Income (loss) from continuing operations before income taxes and income from partially owned entities $ 472,606 $ (12,806) $ 479,872 $ 629,417 $ (14,924) Fixed charges 543,713 534,875 549,058 566,956 643,793 Income distributions from partially owned entities 54,030 226,172 93,635 61,037 30,473 Capitalized interest (42,303) (16,801) (1,197) (864) (17,256) Preferred unit distributions (1,158) (9,936) (16,853) (18,192) (19,658) Earnings - Numerator $ Interest and debt expense $ 483,190 $ 493,713 $ 519,157 $ 536,363 $ 595,800 Capitalized interest 42,303 16,801 1,197 864 17,256 1/3 of rental expense – interest factor 17,062 14,425 11,851 11,537 11,079 Preferred unit distributions 1,158 9,936 16,853 18,192 19,658 Fixed charges - Denominator Preferred share dividends 82,807 76,937 65,531 55,534 57,076 Combined fixed charges and preference dividends - Denominator $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preference dividends Earnings equals (i) income from continuing operations before income taxes and income from partially owned entities, plus, (ii) fixed charges, (iii) income distributions from partially owned entities, minus (iv) capitalized interest and (v) preferred unit distributions of the Operating Partnership. Fixed charges equals (i) interest and debt expense, plus (ii) capitalized interest, (iii) the portion of operating lease rental expense that is representative of the interest factor, which is one-third of operating lease rentals and (iv) preferred unit distributions of the Operating Partnership. Combined fixed charges and preference dividends equals fixed charges plus preferred share dividends.
